Citation Nr: 1808611	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  06-24 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to April 22, 2015, and in excess of 40 percent thereafter, for chronic lumbar strain, to include entitlement to a separate rating for right lower extremity radiculopathy and a higher left lower extremity radiculopathy rating, rated 10 percent since April 22, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction over the appeal now resides with the RO in Oakland, California.

In May 2015, a rating decision was issued in which the RO assigned a 40 percent rating for chronic lumbar strain as of April 22, 2015, and granted service connection for radiculopathy of the left lower extremity with a 10 percent rating as of April 22, 2015.  Inasmuch as the radiculopathy is a neurological manifestation of the lumbar spine disability, the separate rating assigned for the left lower extremity is included within the scope of the lumbar spine rating on appeal here.  In addition, the Veteran's lumbar strain has been assigned "staged" ratings.  Thus, the issue is characterized to reflect that "staged" ratings are assigned, and that both stages are on appeal.

In March 2010 and November 2014, the Veteran testified at hearings before Veterans Law Judges (VLJs) who are no longer employed by the Board.  The Veteran elected to appear at a third Board hearing and, in September 2017, she testified before the undersigned VLJ.  Transcripts of all three hearings are of record.

This appeal was previously remanded to the Agency of Original Jurisdiction (AOJ) on multiple occasions, most recently in July 2017.



FINDINGS OF FACT

1.  During the period prior to April 22, 2015, the Veteran's lumbar spine disability is not shown to have been manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less; ankylosis of the spine, incapacitating episodes of disc disease and neurologic abnormalities (other than radiculopathy of the left lower extremity) are not shown.

2.  During the period beginning April 22, 2015, the Veteran's lumbar spine disability has not been manifested by ankylosis of the spine, incapacitating episodes of disc disease or neurologic abnormalities (other than radiculopathy of the left lower extremity throughout the appeal period and right lower extremity from November 8, 2016).

3.  Throughout the appeal period from receipt of the Veteran's February 17, 2005 claim for increase, she has had mild radiculopathy in the left lower extremity associated with her service-connected low back disability.

4.  From November 8, 2016, the Veteran has had mild radiculopathy in the right lower extremity associated with her service-connected low back disability.

5.  The Veteran did not meet the schedular criteria for consideration of TDIU on a schedular basis prior to November 8, 2016; the evidence does not show she has been unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities since November 8, 2016, and forwarding the matter to the Director, Compensation Service, for extraschedular consideration prior to this date is not required.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for orthopedic impairment due to chronic lumbosacral strain, rated as 20 percent disabling prior to April 22, 2015 and 40 percent disabling thereafter, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2017).

2.  The Veteran's left lower extremity radiculopathy associated with chronic lumbosacral strain warrants a separate 10 percent rating, but not higher, from (the earlier effective date of) February 17, 2005.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.124a, Code 8520 (2017).

3.  From November 8, 2016, the criteria for a separate 10 percent rating, but not higher, for radiculopathy of the right lower extremity are met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.124a, Code 8520 (2017).

4.  The criteria for entitlement to a TDIU have not been met at any time during the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claims addressed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development actions of the AOJ have substantially complied with the Board's prior remand instructions.  Specifically, pursuant to the January 2011 Board remand, the Veteran was afforded VA neurological and orthopedic examinations in March 2011 and underwent a VA General Medical Examination (in lieu of Social and Industrial Survey) in May 2011; pursuant to the April 2013 Board remand, the Veteran testified at a Board hearing in November 2014; pursuant to the February 2015 Board remand, the Veteran underwent VA examination in April 2015 (and VA back examinations were also performed in November 2015 and November 2016) and pursuant to the July 2017 Board remand, the Veteran testified at a Board hearing before the undersigned VLJ in September 2017.  In addition, pursuant to the January 2011 and February 2014 Board remands, the Veteran's VA and private treatment records and records from the Social Security Administration (SSA) were obtained.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

When evaluating the severity of certain disabilities, including disabilities of the spine, which are rated in part based on the degree of limited motion in the affected joint, VA is generally required to consider whether the Veteran's disability resulted in a level of functional loss greater than that already contemplated by the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Relevant factors include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The United States Court of Appeals for Veterans Claims Court) has held that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing . . . ."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Having reviewed the VA examination reports during the appeal period, it does not appear that the range of motion of Veteran's spine has been tested on both active and passive motion, in weight bearing and nonweight-bearing.  Nevertheless, the failure to do so is harmless error because, from April 22, 2015, the Veteran has been granted a 40 percent disability rating for her chronic lumbosacral strain under 38 C.F.R. § 4.71a, Code 5237.  This is the highest disability rating provided by the schedule for limited motion of the thoracolumbar spine.  A higher rating requires ankylosis.  See 38 C.F.R. § 4.71a, Codes 5235-5243.

DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The purpose of testing range of motion in each of the ways described under 38 C.F.R. § 4.59 is to apply rating criteria which consider the extent of any limited motion in the relevant joint.  Thus, the reasoning of Johnston applies when a Veteran is in receipt of the highest schedular rating based on limited motion and an examination fails to comply with Correia.  It is clear from the examination reports and other evidence that the Veteran does not have ankylosis of the thoracolumbar spine, and there is no allegation or suggestion of such.  For these reasons, the VA examination reports together with the other evidence is adequate to decide the Veteran's lumbar spine increased rating claim.  It is true that the Veteran's 40 percent rating for chronic lumbosacral strain does not apply to the entire period relevant to this appeal; however, remanding the case for a new exam would not repair this problem because no new examination would improve the Board's understanding of the condition of the Veteran's thoracolumbar spine prior to April 22, 2015.  Notably, examination reports prior to this period note the Veteran's lack of cooperation, decreased effort and being a poor historian.  Thus, a retrospective opinion based on such flawed evidence would be equally unreliable.  In this regard, it is noted that VA may refrain from providing further assistance when there is no possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d).

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating Claim

The present appeal arises from the Veteran's February 2005 claim for increase.  By a May 2005 rating decision, in accordance with the criteria set forth in the General Rating Formula, 38 C.F.R. § 4.71a, the RO continued the Veteran's 20 percent rating for her chronic lumbosacral strain under Code 5237 (a subsequent May 2015 rating decision assigned an increased 40 percent rating from April 22, 2015, the date of VA examination showing increased impairment).  The Veteran claims that an increased rating is warranted for her service-connected chronic lumbosacral strain because the impairment associated with this disability is inadequately reflected by the staged ratings of 20 percent prior to April 22, 2015 and 40 percent from that date.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, such as here, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

VA must assess the level of disability and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 11 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim for an increased rating was filed until VA makes a final decision on the claim.  Id. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Code 5242 for degenerative arthritis of the spine refers to Code 5003 for degenerative arthritis.  Under this code, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  However, in this case, the Veteran's limitation of motion is compensable.  Accordingly, it is beneficial to the Veteran to evaluate her chronic lumbosacral strain under Code 5237 for lumbosacral or cervical strain or Code 5243 for intervertebral disc syndrome (IVDS). 

Back disabilities, such as lumbosacral and cervical strains, are rated under either the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IVDS is rated under the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Code 5243.  Note (1): For purposes of evaluations under diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

As noted above, the present appeal arises from the Veteran's February 2005 claim for an increased evaluation of her service connected chronic lumbosacral strain, which is currently assigned staged ratings of 20 percent prior to April 22, 2015 and 40 percent from that date under Code 5237.  She claimed back pain which radiates down her left side, from the back of her leg into her foot.  [Notably, the Veteran has also claimed, including in her February 2005 request for increase, that she has chronic pain from her neck which goes all the way into her ear and left side of her face down her arm and into her hands and fingers.  However, an unappealed June 2006 rating decision denied service connection for herniated discs in the cervical spine, with radiation to left side of face and body and both upper extremities.]  See also March 2005 and June 2005 statements from Veteran.  

In her March 2005 statement, the Veteran reported that she experiences left leg pain, weakness and numbness and sometimes feels the leg will give out.  In her June 2005 statement, the Veteran also reported experiencing left leg "electrifying, throbbing pain" and tingling.  

Private treatment records include a March 2005 magnetic resonance imaging (MRI) report of the lumbar spine which showed disc bulge at L3-L4, L5-S1 and decreased signal on the long TR sequence at the L3-L4, L4-L5 and L5-S1 levels, indicating discogenic changes possibly related to poor hydration within the nucleus polposus of the disc.  

VA treatment records include a March 2005 report of lumbosacral spine X-ray which shows an impression of normal lumbar spine.  A May 2005 report of electromyographic (EMG) study which showed "multi-level LS spinal posterior rami involvement (L2-S1) and "evidence suggestive of S1 radiculopathy on left however radiologic and clinical correlation is suggested, as NCS/EMG data do not fulfill the electrophyisiologic requirement for radiculopathy."  These records also include April and June 2005 treatment reports which note the Veteran reported "back pain radiates posterior L leg to toes also electrical associated with numbness and weakness."  

On April 2005 VA examination, the Veteran reported left sided pain and numbness which radiated to her foot.  The general medical examination report shows neurological evaluation and X-ray study of the lumbar spine were negative.  The spine examination report notes associated symptoms of the Veteran's back disability consisted of "numbness of the left leg, the whole left side."  On range of motion testing of the thoracolumbar spine, forward flexion was zero to 70 degrees, extension was zero to 28 degrees and bilateral lateral flexion was zero to 30 degrees.  The examiner noted mild back pain at the end of all movement and additional 15 degrees of limitation in range of motion after 5 repeated movements as well as mild increase in lack of endurance.  Examination also showed objective evidence of painful motion, spasm and tenderness in the sacral area.  The examiner noted the Veteran had undergone successful bladder suspension in 1991 and 2004 and she reported "no bladder or bowel complaints."  

However, in a statement dated the day following the April 2005 VA examination, the Veteran reported that she had undergone a bladder lift to help her "stop leaking" and she really "can't hold it" if she has to have a bowel movement.  

SSA records include a September 2008 letter from the Veteran's neurologist to her referring physician which notes that an April 2007 EMG of the left leg was "completely normal" and includes an assessment for fibromyalgia.  

On October 2008 VA spine examination, the Veteran reported back pain which radiates to the posterior left leg and toes with numbness and weakness.  She reported no incapacitating episodes.  Neurological evaluation was normal.  The examiner noted that the Veteran was a poor historian and range of motion was "difficult to assess" because she "refused to progress through tests."  Lumbar flexion, extension, and bilateral lateral flexion and rotation were each to 20 degrees with the notation after each that the Veteran refused to bend further without limitations following 3 repetitions.  The diagnosis was chronic lumbosacral strain with mild degenerative disc disease with history of pain, weakness, stiffness, lack of endurance, numbness, tingling and decreased range of motion.  

During her March 2010 Travel Board hearing, the Veteran testified that it is not that she "refused to comply" at the examination; rather, the examiner had only five minutes to complete the examination.  She reported being "in a lot of pain all the time," experiencing numbness in the lower left part of her body and the pain "going all the way to the bladder."  

On March 2011 VA examination, the Veteran reported constant, throbbing, severe pain with weakness, stiffness, fatigue, lack of endurance, numbness or tingling radiating to the left side and a few falls due to left leg weakness.  It is noted that the Veteran was diagnosed with fibromyalgia around 2009 (with one of the trigger points being sides of hips and inner knees).  She reported no incapacitating episodes and indicated that she experienced incontinence of urine due to her lower back.  In this regard, the examiner noted that further review showed the Veteran "had long term incontinence problems and was treated with a 'bladder sling.'  Bladder incontinence is most likely not due to lower back pains."  The Veteran also complained of severe flare-ups 1-2 times per month which last for hours but do not result in further functional impairment.  The examiner noted that the Veteran was an "adequate to poor historian."  On neurologic evaluation, monofilament testing was "very sporadic and inconsistent decreased sensation to left side of body when compared to the right including the face, neck, shoulder, wrist, hand, hips, lower leg, and foot."  The Veteran's back was "[p]ainful with motion with decreased effort with evidence weakness, decreased strength with ROM (range of motion), and lack of endurance.  Range of motion, without limitations due to pain following 3 repetitions and decreased effort, showed thoracolumbar flexion to 30 degrees, extension to 15 degrees, and bilateral lateral flexion and rotation to 20 degrees.  The diagnosis was chronic lumbosacral strain with mild to moderate degenerative disc disease and idiopathic left side numbness and pain.  The examiner noted that the examination findings were inconsistent with the history, observation of the Veteran before examination and X-ray results and there appeared to be "inorganic physiological factors contributing to the findings."  An EMG was ordered; however, the neurologist cancelled the consultation because "[l]eft sided numbness is most likely due to central process (brain or spinal cord, EMG is not going to be of any use in this case.[)]"  

On May 2011 VA general medical examination, active range of motion testing showed zero to 80 degrees of flexion, zero to 25 degrees of extension, zero to 20 degrees of left lateral flexion and rotation, zero to 25 degrees of right lateral flexion and zero to 20 degrees of right lateral rotation.  It is noted that there was objective evidence of pain on active range of motion, no objective evidence of pain following repetitive motion and no additional limitations after 3 repetitions of range of motion.  Sensory examination of the lower extremity peripheral nerves was normal.  

SSA records include a September 2012 Internal Medicine Evaluation report which notes that the Veteran's problems include back pain which radiates down her left leg.  The examiner noted "[m]oderate spasms and tenderness of lumbar paraspinals.  Finger to floor distance 6 inches.  Range of motion was painful and slightly restricted with flexion 50/90 degrees, and lateral flexion 15/20 degrees bilaterally.  Straight leg raising test normal bilaterally at 90 degrees."  

During her November 2014 Board hearing, the Veteran testified that she experiences increased pain and is unable to squat, bend or reach.  She also reported right sided hip pain.  

On April 22, 2015 VA examination, the Veteran reported daily flare-ups in the morning which last about 30 minutes.  She reported no incapacitating episodes and denied bladder or bowel dysfunction.  Functional impairment included limited standing, sitting, walking, driving, bending, stairs, household chores and yard work.  Her range of motion was forward flexion from zero to 40 degrees, extension from zero to 10 degrees and bilateral lateral flexion and rotation from zero to 30 degrees.  The examiner noted pain on examination which caused functional loss.  Repetitive testing resulted in additional functional loss (after 3 repetitions, forward flexion was zero to 30 degrees, extension was zero to 20 degrees, right lateral flexion was zero to 30 degrees, left lateral flexion was zero to 20 degrees and bilateral lateral rotation was zero to 30 degrees.  Sensory examination was showed decreased sensation to light touch in the left lower extremity.  The examiner also noted left lower extremity radiculopathy described as moderate intermittent pain and numbness and mild intermittent paresthesias involving the sciatic nerve.  The examiner indicated that the Veteran had mild left sided radiculopathy.  The examiner noted:

[T]he Veteran suffers from numerous conditions that are associated with pain: low back pain; carpal tunnel syndrome; fibromyalgia; myofascial pain syndrome; cervical disc disease; depression, and anxiety disorder.  These conditions can interact with her LBP and can make it difficult to separate out the contribution made by her SC chronic low back strain vs. all the other conditions, including her NSC LS spine DDD and DJD.

A November 2015 VA examination report shows thoracolumbar lumbar range of motion as zero to 40 degrees of flexion, zero to 20 degrees of extension, zero to 25 degrees of bilateral lateral flexion and zero to 20 degrees of bilateral lateral rotation.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion and the examiner noted no radiculopathy or intervertebral disc syndrome.  The examiner noted that the Veteran provided privately procured neurologic data, dated February 2015, which showed "superimposed more diffuse dominantly axonal sensory motor peripheral neuropathy in the upper and lower extremities.  Toxic, metabolic, vasculitic, paraneoplastic, infectious as well as nutritionally deficient causes need to be considered."  Regarding neurologic impairment, the examiner stated:  

She does not have radiculopathy and the peripheral neuropathy currently described has not yet been differentiated.  She has not claimed any basis for a relationship to in-service events and none are currently known-other than the prior possible relationship to her back.  MD O'Neil had suggested that her degenerative disc disease (the basis for her sciatic nerve paralysis) had not been documented until almost 3 decades after her active service interval.  Her SC condition had been lumbar strain- which is not associated with any neural secondary issues.  There is no objective "paralysis of the sciatic nerve" due to her lumbar condition currently.  The latest MRI does not show evidence for neuroforaminal or central encroachment, SLR is negative and the 2015 EMG demonstrated a diffuse peripheral neuropathy and not a radiculopathy.

In a January 2016 addendum, the November 2016 examiner reiterated that "there is no current LLE (left lower extremity) radiculopathy."  

In addition to the February 2015 neurologic data noted in the November 2015 examination report, private treatment records also include a February 2015 notation of neurologic examination showing decreased strength on left side compared to right and slightly decreased sensation.  

On November 8, 2016 VA examination, the Veteran reported flare-ups every other day which last all day.  Range of motion testing showed zero to 35 degrees of flexion, zero to 15 degrees of extension, zero to 30 degrees of right lateral flexion, zero to 20 degrees of left lateral flexion and zero to 30 degrees of bilateral lateral rotation.  Repetitive use testing with at least 3 repetitions resulted in no additional loss of function or range of motion.  Sensory examination showed decreased sensation in the left lower extremity, and the Veteran had severe left lower extremity pain (constant), paresthesias and/or dysesthesias and numbness.  She also had severe intermittent pain and mild numbness of the right lower extremity.  Notably, in the describing the severity of radiculopathy and the side affected, the examiner noted mild left radiculopathy.  The examiner also noted that the Veteran has intervertebral disc syndrome which had not resulted in incapacitating episodes.  

During her September 2017 Board hearing before the undersigned, the Veteran testified as to having bladder dysfunction.  She reported urinary frequency (not incontinence).  

Review of the record shows that the initial finding of IVDS was noted on November 2016 VA examination and the examiner noted that the Veteran had not experienced incapacitating episodes.  As such, there is no evidence showing that the Veteran has been prescribed bed rest to treat IVDS at any time during the appeal period.  There is no contention to the contrary.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under this section of the rating schedule.  Accordingly, a rating based on IVDS is not appropriate, and it is more beneficial to evaluate the Veteran's lumbar spine disability under the General Rating Formula.

The Board finds that the current 20 percent evaluation is the appropriate rating for orthopedic impairment associated with the service-connected low back disability during the period prior to April 22, 2015.  The medical and lay evidence of record establishes that the Veteran manifested pain and limitation of motion of the thoracolumbar spine during this period, but it did not result in loss of motion or functional impairment that more nearly approximates the criteria for an increased 40 percent rating.  Review of the record shows that, at worst, the Veteran had limitation of flexion to 50 degrees on September 2012 Internal Medicine Evaluation (See SSA records).  In addition, VA examination reports note flexion limited to 55 degrees in April 2005 and 80 degrees in May 2011; however, there is no evidence of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Notably, although the October 2008 VA examination showed lumbar flexion limited to 20 degrees, the examiner noted that the Veteran's range of motion was "difficult to assess" because she "refused to progress through tests."  Similarly, although she testified in March 2010 that it is not that she "refused to comply" but that there was only five minutes to complete the examination; on March 2011 VA examination her lumbar flexion was limited to 30 degrees and the examiner noted that examination findings were inconsistent with the history, observation of the Veteran before examination and her X-ray findings.  The examiner further noted that there appeared to be "inorganic physiological factors contributing to the findings."  The Veteran generally did not experience any additional loss of motion upon repetitive testing and, while she experienced pain during motion testing, the limitation of motion recorded by the VA examiner accounts for additional functional loss due to pain and reflects the point at which the Veteran began to experience pain.  (See i.e., April 2005 VA examination report)  As such, the evidence of thoracolumbar flexion limited to 30 degrees or less prior to April 22, 2015 is unreliable and, when considered with the remaining evidence, weighs against the Veteran's claim for a rating in excess of 20 percent prior to this date.  Thus, even with consideration of all relevant functional factors, the Board finds that a rating in excess of 20 percent for orthopedic impairment of the lumbar spine prior to April 22, 2015 is not warranted. 

The Board also finds that an increased rating is not warranted during the period beginning April 22, 2015.  During this period, the Veteran's disability is rated as 40 percent disabling and a higher rating requires a finding of ankylosis.  The Veteran has clearly retained some useful motion of the lumbosacral spine during the claims period and there is no indication that her thoracolumbar spine is ankylosed.  The VA examination reports note active, albeit limited, range of motion of the thoracolumbar spine and the April 2015, November 2015 and November 2016 VA examination report specifically reflects the finding that there was no ankylosis of the spine.

Further, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

As the Veteran's entire thoracolumbar spine is clearly not ankylosed, a rating in excess of 40 percent is not warranted for the orthopedic impairment associated with her service-connected chronic lumbosacral strain.

In sum, the Veteran's orthopedic impairment of the service-connected lumbar spine is appropriately rated as 20 percent disabling prior to April 22, 2015 and 40 percent disabling thereafter.  The Board will now turn to whether a separate rating is warranted for neurological impairment associated with the service-connected lumbar spine condition.  The general rating formula provides for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.

The Veteran is in receipt of a separate 10 percent rating for radiculopathy of the left lower extremity associated with her service-connected chronic lumbosacral strain.  After review of the record, the Board finds that a separate evaluation is warranted for neurological impairment of the left lower extremity throughout the claims period because the Veteran has complained of left leg pain, weakness and numbness since her February 17, 2005 claim for increase.  See statements from Veteran dated in February and March 2005.  

In addition, the Board also finds that a separate 10 percent rating is warranted for radiculopathy of the right lower extremity since November 8, 2016, the date of VA back examination which initially noted such findings.  

Notably, the November 2015 VA examiner specifically found that the Veteran did not have radiculopathy, the peripheral neuropathy shown in private neurologic data had "not yet been differentiated" and her service-connected disability is "lumbar strain - which is not associated with any neural secondary issues."  However, the April 2015 examiner noted that the Veteran "suffers from numerous conditions that are associated with pain" which "can interact with her LBP [low back pain] and can make it difficult to separate out the contribution made by her [service-connected] chronic low back strain vs. all the other conditions."  Thus, the Board will grant the Veteran the benefit of the doubt and apply all of the symptoms to her service-connected disability low back disability.  Mitleider v. Brown, 11 Vet. App. 181 (1998).  As such, a separate rating is also appropriate for the neurological impairment of the right lower extremity. 

The Board finds that a 10 percent rating under Code 8520 pertaining to incomplete paralysis of the sciatic nerve is appropriate for the left and right lower extremities.  Under Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe paralysis; a 60 percent rating is warranted for severe paralysis, with marked muscular atrophy; and a maximum 80 percent rating for complete paralysis (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).

The terms "mild," "moderate," and "severe" under applicable diagnostic codes are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See "note" at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

VA's Adjudication Procedures Manual M21-1, Part III, Subpart iv, Chapter 4, § G(4)) defines 'mild' incomplete paralysis as demonstrating subjective symptoms or diminished sensation; 'moderate' incomplete paralysis as featuring the absence of sensation confirmed by objective findings; and 'severe' incomplete paralysis as featuring more than sensory findings (such as atrophy, weakness, and diminished reflexes).  The Board notes that the VA Adjudication Procedures Manual M21-1 is not binding upon the Board.  The Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, but not by Department manuals, circulars, or similar administrative issues."  38 C.F.R. § 19.5; see also 38 U.S.C. § 7104(c).  However, this does not prevent the manual, and the definitions contained therein, from serving as a benchmark when evaluating the degree of severity of neurological impairment.

The Board finds that an initial 10 percent rating, but not higher, is appropriate for the Veteran's neurological impairment of each leg.  As noted above, the Veteran has complained of left leg radiating pain and numbness since receipt of her February 17, 2005 claim for an increased rating for her lumbar spine disability and right leg radiculopathy was initially noted on her November 8, 2016 VA examination.  The April 2015 and November 2016 VA examination reports specified that the severity of any radiculopathy was mild.  Accordingly, an initial 10 percent evaluation for left lower extremity radiculopathy associated with chronic lumbosacral strain is warranted from the Veteran's February 17, 2005 date of claim for an increased rating and an initial 10 percent evaluation for right lower extremity radiculopathy associated with chronic lumbosacral strain is warranted from November 8, 2016, the date of VA examination which initially showed such impairment based on the Veteran's subjective complaints of pain and numbness of each leg.  

The Board has considered whether there is any other schedular basis for granting a higher rating for the orthopedic and neurological impairment resulting from the Veteran's low back disability other than the separate rating granted above, but has found none.  Notably, although the Veteran has suggested bowel and bladder involvement (in September 2017, she testified to increased urinary frequency rather than incontinence), neither bowel nor bladder impairment as a result of her service-connected lumbar spine disability is shown by the record.  In addition, the March 2011 VA examiner noted that review of the record showed the Veteran "had long term incontinence problems and was treated with a 'bladder sling.'  Bladder incontinence is most likely not due to lower back pains."  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the grant of any higher schedular ratings.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

TDIU

The Veteran filed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (TDIU claim/Application), seeking a TDIU rating in July 2005.  She claimed that her chronic back and leg pain prevented her from securing and following any substantially gainful occupation. 

Notwithstanding her formal TDIU claim, the matter of the Veteran's entitlement to a TDIU may be considered a component of an increased rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while the Veteran formally claimed TDIU by means of her July 2005 Application; the evidence received in conjunction with her claim for an increased rating for chronic lumbosacral strain - which stems from her February 17, 2005 claim for an increased rating - raises entitlement to TDIU, thereby triggering the application of Rice.  Therefore, the Board will consider whether entitlement to a TDIU is warranted throughout the appeal period from February 17, 2005, the date of receipt of her claim for an increased rating for chronic lumbosacral strain.

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a). 

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.

The Veteran's service-connected disabilities consist of chronic lumbosacral strain rated 20 percent prior to April 22, 2015 and 40 percent from that date, left lower extremity radiculopathy associated with chronic lumbosacral strain rated 10 percent from February 17, 2005, callosities of both feet rated zero percent prior to September 1, 2016 and 10 percent from that date and right lower extremity radiculopathy associated with chronic lumbosacral strain rated 10 percent from November 8, 2016.  The combined total schedular rating is 50 percent prior to November 8, 2016 and 60 percent from that date.  Thus, the Veteran does not meet the minimum rating requirements of § 4.16(a) for a TDIU prior to November 8, 2016.  The Veteran does meet the minimum rating requirements of § 4.16(a) for a TDIU from November 8, 2016 because her service-connected chronic lumbosacral strain and bilateral lower extremity radiculopathy have a common etiology (her chronic lumbosacral strain).  38 C.F.R. § 4.16(a).  

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Factors to be considered in determining whether a veteran is unemployable are his or her level of education, employment history, and vocational attainment.  See Hyder, supra. 

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

After a review of the evidence of record, the Board finds that entitlement to TDIU from November 8, 2016 is not warranted and a remand for referral of the Veteran's claim for consideration of a TDIU on an extraschedular basis prior to November 8, 2016 is not warranted.  The weight of the competent and credible evidence establishes that the Veteran's service-connected disabilities do not preclude her from engaging in all forms of substantially gainful employment.  

In her TDIU claim, the Veteran reported working as an accountant up to 40 hours per week until January 2003.  She also reported working part-time (26 hours per week) as a caregiver for her mother from May to July 2004 (VA treatment records, examination reports and the Veteran's hearing testimony show that she last worked taking of her mother in 2006).  She reported completing 4 years of high school and having had no other education or training (during her September 2017 Board hearing, she reported having completed 12th grade and 2 1/2 years of college, when she started but did not complete her studies in accounting).  

In addition to her service-connected low back disability, the Veteran has reported being unable to work due to neck pain, radiating arm pain (which impacts her ability to grasp, hold or carry) and inability to focus.  (See i.e., February 17, 2005 claim for increase, March 2005 statement from the Veteran, her June 2005 notice of disagreement, November 2014 and September 2017 Board hearing testimony, VA examination reports).  As noted above, an unappealed June 2006 rating decision denied service connection for herniated discs in the cervical spine, with radiation to left side of face and body and both upper extremities.  In addition, the Veteran is not service connected for a disability manifested by an impairment ability to focus.  

SSA records show that the Veteran has been found disabled as a result of other and unspecified arthropathies and affective (mood) disorder since June 2012.  These records include a September 2012 finding that the Veteran "can sit for six hours in an eight hour day.  She can stand and/or walk for six hours in an eight hour day no more than 30 minutes at a time.  She can lift 10 pounds on a frequent basis and 25 pounds on an occasional basis.  She should avoid repetitive bending, lifting, climbing or balancing.  She would be limited in using her left hand in activities requiring reaching above head.  She does not have any limitation of vision, speech or hearing."  These records also include a January 2015 private physical therapy report which notes the Veteran's medical history of fibromyalgia, bilateral carpal tunnel syndrome, chronic pain syndrome, hypertension, diabetes type II, gastroesophageal reflux disease, depression, chronic obstructive pulmonary disease and cardiomyopathy.  

VA examination reports have consistently found that the Veteran's service-connected chronic lumbosacral strain would not prevent her from engaging in sedentary employment (such as accounting).  The April 2005 VA examination reports notes that, as far as her spine condition is concerned, the Veteran is employable for a desk job, she is not fit for physical employment.  The March 2011 VA examination report notes that the Veteran reported being unable to work due to her "total chronic pains from fibromyalgia and depression."  The April 2015 and November 2016 VA examination reports includes the finding that she is limited in her ability to do prolonged standing or walking, squatting, crawling or heavy physical activity that involves bending, lifting or carrying.  The examiner noted that the Veteran's "back condition does not limit her from doing sedentary work such as desk work, aside from the subjective elements of pain which she states she experiences if she doesn't move around or change her position."  

The record does not reflect that due to her service-connected low back and bilateral lower extremity disabilities, the Veteran is unable to obtain and retain substantially gainful employment consistent with her education and history.  While she has not worked for a number of years, that fact, in and of itself, does not establish that her service connected disabilities render her unemployable.  Although she clearly has some occupational impairment due to her service-connected disabilities, such impairment is encompassed by the schedular ratings now assigned.  Specifically, the record does not reflect that the service-connected disabilities are such as to preclude her participation in all sedentary employment; all examiners have opined that she would be capable of engaging in sedentary employment despite the service connected disabilities.  Notably, the record reflects the Veteran has nonservice-connected disabilities, including fibromyalgia, bilateral carpal tunnel syndrome, chronic pain syndrome, hypertension, diabetes type II, gastroesophageal reflux disease, depression, chronic obstructive pulmonary disease and cardiomyopathy that cause occupational impairment, and their impact may not be considered in determining entitlement to a TDIU rating. 

The overall record does not support that due to service-connected disabilities the Veteran is unable to obtain and pursue substantially gainful employment consistent with her education and work history (in accounting).  While treatment records and VA examination reports show that due to her service connected disabilities the Veteran is limited to sedentary forms of employment; nothing in the record indicates she would be unable to engage in such employment.  The VA examiners throughout the appeal period have specifically opined the Veteran is capable of participating in sedentary work. 

The Board has considered the statement from the Veteran, her family, friends and representative in support of her appeal, and does not question that her medical disability picture is one of substantial industrial impairment.  However, the preponderance of the evidence is against a finding that her service-connected disabilities, alone, preclude her participation in regular substantially gainful employment.  Therefore, the appeal in this matter must be denied.



ORDER

Entitlement to a higher rating for chronic lumbosacral strain, currently rated as 20 percent disabling prior to April 22, 2015 and 40 percent disabling thereafter, is denied. 

A separate 10 percent evaluation for mild left lower extremity radiculopathy associated with chronic lumbosacral strain, but no higher, is granted from (the earlier effective date of) February 17, 2005, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a separate 10 percent rating, but not higher, for mild right lower extremity radiculopathy associated with chronic lumbosacral strain is granted from November 8, 2016, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


